Bb
UNITED STATES DISTRICT COURT ong, POR OF 9S OURY.
DISTRICT OF MAINE Eve tang NG

HOME LOAN INVESTMENT BANK, F.S.B.
Plaintiff,

V. CIVIL ACTION NO. 2:19-cv-00493-DBH

)
)
)
)
)
)
NORMAN A. GAGNON and REBECCA M. )
GAGNON,
)
)

Defendants.

Judgment of Foreclosure and Sale
Title to Real Estate is Involved

5 North Main Street, Andover, County of Oxford, State of Maine
Mortgage recorded in Oxford (East) County Registry of Deeds in Book 4103, Page 136

After entry of a default judgment, the Court finds as follows:

1. That the parties have received notice of the proceedings in this action, and that the
notice was given in accordance with the applicable provisions of the Federal Rules of Civil
Procedure.

2. That venue is properly laid in this Court.

3, That Plaintiff Home Loan Investment Bank, F.S.B. (“Plaintiff”) is entitled to
judgment as a matter of law.

4. That Defendants Norman A. Gagnon and Rebecca M. Gagnon (“Defendants”) are
in breach of the terms of a certain promissory note held by Plaintiff dated March 15, 2007, (the
“Note”), with such breach constituting a default by the Defendants, and upon such default,
proper notice of default was sent to the Defendants.

5. That the default of the Note caused a breach of the Mortgage.

6. That Plaintiff is the mortgagee of record of a mortgage securing the Note and
recorded in the Oxford (East) County Registry of Deeds in Book 4103, Page 136 (“Mortgage”).
The Mortgage encumbers real estate located at 5 North Main Street, Andover, ME 04216
("Property"). The legal description of the Property is incorporated herein by reference and
attached hereto as Exhibit A.

Home Loan Investment Bank, F.$.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH

Page 1 of 6
7. That as of January 13, 2020, the following amounts are owed to Plaintiff under
the terms of the Note and Mortgage:

 

a. Principal Balance $207,928.01
b. Accrued Interest (with a per diem of $38.4524) $8,227.38

c. Late Charges $4,037.93

d. Escrow Advances $13,981.25
e. Fees $12,092.72
TOTAL $246,267.29

Plaintiff is entitled to add any post-judgment attorney’s fees and disbursements in
connection with the foreclosure. Plaintiff is also entitled to add any additional amounts
advanced by Plaintiff regarding its mortgage security.

8. That the order of priorities and amount of the claims of the parties who have
appeared in this action for distribution from the proceeds of sale, after payment of expenses of
sale, in this case are as follows:

a. Plaintiff in the amount of $246,267.29 plus accrued interest from and
including January 14, 2020 at the rate of 6.75% interest per annum, $38.4524
per day, to the date of judgment plus interest after judgment at a rate equal to
the weekly average 1-year constant maturity Treasury yield, as published by
the Board of Governors of the Federal Reserve System, for the calendar week
preceding the date of the judgment plus further legal fees and expenses
incurred by Plaintiff as described in Paragraph 7 above, plus any amounts
advanced by Plaintiff related to its mortgage security, including but not
limited to insurance premiums and real estate taxes;

b. Clerk of the Court: any excess proceeds from sale, pursuant to 14 M.R.S.A. §
6324,

10. That the names and addresses (if known) of all parties to this action and their
counsel of record are identified as follows:

Home Loan Investment Bank, F.S.B.
c/o Brett L. Messinger

DUANE MORRIS LLP

30 South 17" Street

Philadelphia, PA 19103

Plaintiff

Home Loan Investment Bank, F.S.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH
Page 2 of 6
Norman A. Gagnon
1711 Roxbury Road
Roxbury, ME 04275
Defendant

Rebecca M. Gagnon
1711 Roxbury Road
Roxbury, ME 04275
Defendant

10. That Plaintiffs claim for attorney fees is not integral to the relief sought, within
the meaning of F.R.Civ.P. 54.

11. That Defendants have not appeared in this action or requested mediation.

12. That there is no just reason for delay in the entry of final judgment for Plaintiff on
all claims, except for the claim for Attorney’s fees and disbursements and additional amounts
advanced by Plaintiff related to its mortgage security incurred by Plaintiff after the date of this
Judgment, for the following reasons:

a. If judgment is granted but not entered as final, the time periods set forth in 14
M.R.S.A §§ 6322 and 6323 will commence even though the judgment is
subject to later revision;

b. The Plaintiff and any bidders at the foreclosure sale would be exposed to
some risk in proceeding to a sale if judgment is not final and remains subject
to revision; and

c. Any dispute regarding post-judgment Attorney’s fees and disbursements or
additional amounts advanced by Plaintiff related to its mortgage security may
be resolved by the Defendants filing a motion contesting Plaintiffs Report of
Public Sale as provided in 14 M.R.S.A. § 6324.

WHEREFORE, it is hereby Ordered and Decreed:

A. That if Defendants do not pay Plaintiff the amounts adjudged to be due to Plaintiff as set
forth in Paragraph 8(a) above within ninety (90) days from the date of entry of this Order,
Plaintiff (through its agents or attorneys) shall proceed with a sale of the Property
described in the Mortgage, pursuant to 14 M.R.S.A. §§ 6321-6324, free and clear of all
liens, except liens senior to Plaintiff's Mortgage, and shall pay the proceeds of sale, after

satisfying expenses of sale, in the amounts, manner, and priority set forth in Paragraph 8
above;

B. That the Clerk is hereby directed to enter this Order and Judgment of Foreclosure and
Sale as a final judgment pursuant to Rule 54, except as to any additional post-judgment

Home Loan Investment Bank, F.S.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH

Page 3 of 6
Attomey’s fees and disbursements or additional amounts advanced by Plaintiff related to
its mortgage security;

C. That if Defendants fail to redeem by paying the above amounts adjudged to be due on or
before ninety (90) days from the date of entry of this Order, or within such additional
time as Plaintiff may in its sole discretion allow, Plaintiff shall be entitled, at its option, to
take exclusive possession of the Property described in Plaintiff's Mortgage, and the Clerk
shall issue a Writ of Possession at the request of Plaintiff;

D. That an execution shall issue against Defendants for any deficiency, provided the
requirements are met, but that no deficiency shall issue against any Defendant who has
received a discharge in bankruptcy for this debt , nor shall a deficiency issue against
anyone who did not actually execute a promissory note or other document creating an
obligation to pay;

E. That Plaintiff is entitled, at its option, to have a receiver appointed to collect the rents of
the Property pursuant to the Mortgage;

F, That Plaintiff shall specify Attorney’s fees and disbursements incurred after the date of
Judgment in its Report of Public Sale, which shall then constitute a timely application for
an award of additional attorneys’ disbursements, notwithstanding the requirements of
F.R.Civ.P. 54(d)(2)(B) to file such application within fourteen (14) days after judgment;
Defendant may contest the Report and application for additional Attorney’s fees and
disbursements by filing a motion pursuant to 14 M.R.S.A. §6324;

G. That once the applicable appeal period has expired, Plaintiff shall prepare and the Clerk
shall execute an appropriate certification either that no action was taken or that an appeal
was filed, and Plaintiff shall then record the said certification and a copy of this Judgment
in the Oxford (East) County Registry of Deeds and pay the recording fees therefore, in
compliance with 14 M.R.S.A. § 2401(3), such fees and costs so incurred by Plaintiff to be
added to and become part of the mortgage indebtedness secured by the Mortgage; and

Home Loan Investment Bank, F.S.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH
Page 4 of 6
H. That the Clerk shall enter the following in the docket:

“Order and Judgment of Foreclosure and Sale dated fe bruas y (2 99 20
for the Plaintiff as a final judgment except for additional Attorney’s fees and‘disbursements and
any additional amounts advanced by Plaintiff related to its mortgage security, and said Order is
incorporated in the docket by reference. This entry is made in accordance with F.R.Civ.P. 79(a)

at the specific direction of the Court.” O) .
Dee te OO Kua Moos

U.S Disrare aw,

Date entered in the docket:

CERTIFICATION OF CLERK PURSUANT TO 14 M.R.S.A. § 2401(3

 

Pursuant to 14 M.R.S.A. § 2401(3)(F), it is hereby certified that no notice of appeal of the
Judgment of Foreclosure and Sale in this matter was filed with the Clerk of Court in this action
within the appeal period following the entry of judgment.

Dated:

 

 

Clerk of Court

Home Loan Investment Bank, F.S.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH
Page 5 of 6
EXHIBIT A

 PRNCEL ONE. Land and buildings, Bast Side of Main Street, And-
over, Maine. (Dave's store)

A certain lot or parcel of land, tegether with the buildings and
improvemente thereon, situated in the Town of ANDOVER, County of
OXPORD, Btate of MAINE, at Andover Corner, so-oalled, on the
easterly eide of the road leading from South Andover te No. 4
District and being part of the so-called A. W. Thomas Hotel Lot,
described as follows: COMMENCING at a stone post at the north~
weet corner of said Hotel Lot; THENCE south from said atone post,
99 PERT, to a stone monument, said monument being 2 YEBT south of
store and in a direct line From POINT OF BEGINNING to northwest
corner of house now or formerly of W. G. Cushman and formerly
known as the Gould Place; THENCE easterly from said monument, 83
yuRY, in a parallel line with the north iine now or formerly of
said Cushman, to a stone post; THENCE northerly at right angles
with the above iine to the road; HENCE westerly on said road to
the POINT OF BEGINNING.

RESERVING the water rights as RBSERVED and BXCBPTED by Walter M.
Yernes in his deed to Romanzo C. Lowe and Clarence b. Newton,

aaid ‘deed being dated March 18, 1909, and recorded dn the Oxford
came Registry of Deeds on March 24, 1909, in Hook 306, at Paga

PARCEL TWO, Land and buildings, East Side of Main Streat, And-
over, Maine. (The Curiosity Shop)

hk certain lot or parcel of land, together with the buildings and
improvements thereon, situated in the Town of ANDOVER, County of
OXFORD, State of MAINE, and described ag follows, viz:

COMMENCING at a stone post at the corner of the road leading from
Andover to Rumford and from Andover to Byron and running
easterly on said road leading to Byron about 12 RODS to a cherry
tree) THENCE in a southerly course 6 RODS and 6 LINKA to a'stone
post marked with a cross (x); THENCE to the east and of the fence
as it now stands that divides the dooryaxrd of the Tavern lot,
so-called, and Garden lot, so-called, lying north of the John P.
Gould or William G. Cushman place, so-called, and on said fence
to the aforesaid road leading to Rumford; THENCE northerly on
said ruad to the first mentioned post BEGUN AT.

EXCEP'TING and RESEKVING a paasage Way 12 FEET wide to Land lying
east and south of the above desoxibed premises through the south-
erly side of the dooryard of the said premises ag it now is.

EXCEPTING and RESBRVING, however, out of the above described
premises, a certain portion theregqf conveyed to Romanzo Cc. Lowe
and Clarence 3. Newton by Walter M. Baxnes by his deed dated
March 18, 1909, and recorded in the Oxford County Registry of
Deeds on March 74, 1909, in Book 306, at Page 428, to which deed
end the record thereof, reference is hereby made for a more
partioular description.

Home Loan Investment Bank, F.S.B. v. Norman A. Gagnon and Rebecca M. Gagnon
CIVIL ACTION NO. 2:19-cv-00493-DBH

Page 6 of 6
